DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the top view is collected by an image collection device above the target region, and the side view is collected by an image collection device at a side of the target region.” Claim 12 depends on claim 11, which recites “wherein the image is a top view or a side view of the target objects.” Claim 11 requires that either side view or top view is collected. Whereas claim 12 addresses limitations for both side view and top view of the image collection. The applicant needs to clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Ruan et al. (US 2017/0351934 A1).
Regarding Claim 1, Ruan et al. (‘934) anticipates “a method for recognizing target object, comprising: obtaining an image of a target region (para 8: retrieve an image similar to a recognition target image from an image database and recognize the object on the basis of tag information associated with the similar image; para 19: the recognition target image may be an entire image or a local region; para 26: Fig. 4A: recognition target region); 
determining an image recognition result of target objects in the target region according to the image (para 8: recognize the object on the basis of tag information associated with the similar image; para 26: Fig. 4B: results of content-based image retrieval);
obtaining a radio frequency recognition result of the target objects in the target region; and determining a distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result (para 12: The recognition unit may recognize an object on the basis of tag information associated with a similar image obtained by the retrieval unit. For example, the recognition unit may recognize an object included in an image on the basis of the frequency of tag information associated with a similar image. More specifically, the recognition unit selects the tag information that appears most frequently among the tag information associated with the similar images as the recognition result for the object included in the recognition target image. Alternatively, the recognition may select the tag information that appears most frequently among the tag information associated with the similar images as a recognition result)”.
Regarding independent Claim 13, which is a corresponding system claim of independent method claim 1, Ruan et al. (‘934) anticipates all the claimed invention as shown above for claim 1. Ruan et al. (‘934) further anticipates an image collection apparatus (Fig. 1A: camera 20, image input device 11), a radio frequency detection (para 9: tag information associated with a similar image obtained by the retrieval unit), a processor (para 33: arithmetic device 12 is a general-purpose processor such as a central processing unit (CPU) that executes a program stored on the storage device 13 to implement the later described functions).
Regarding independent Claim 20, which is a corresponding non-transitory computer-readable storage medium claim of independent method claim 1, Ruan et al. (‘934) anticipates all the claimed invention as shown above for claim 1. Ruan et al. (‘934) further anticipates “a non-transitory computer-readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, the processor is caused to perform operations (claim 14: non-transitory computer-readable recording medium storing a program causing a computer to perform operations).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (US 2017/0351934 A1), and further in view of Li (US 2020/0342253 A1).
Regarding Claim 2, which is dependent on independent claim 1, Ruan et al. (‘934) discloses the method of claim 1. However Ruan et al. (‘934) does not explicitly disclose “determining the image recognition result of the target objects in the target region according to the image comprises: processing the image via a neural network to output the image recognition result of the target objects in the target region.”
In the same field of endeavor, Li (‘253) teaches “determining the image recognition result of the target objects in the target region according to the image comprises: processing the image via a neural network to output the image recognition result of the target objects in the target region (para 35:  the image feature of the target image in the i.sup.th scale may be used for indicating an image feature obtained by performing an i.sup.th iteration on the target image in a neural network model; para 147: a probability vector matching the target image may be determined according to an output result outputted by the neural network model).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ruan et al. (‘934) with the teaching of  Li (‘253) for the purpose of improving accuracy of recognized target object.
Regarding Claim 5, which is dependent on independent claim 1, Ruan et al. (‘934) discloses the method of claim 1. However Ruan et al. (‘934) does not explicitly disclose “the target region comprises at least one sub-region; the image recognition result comprises N candidate categories having the maximum confidence of target object in each of the at least one sub-region and a number of the target objects in each of the at least one sub-region; and determining the distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result comprises: matching the number of the target objects and the N candidate categories in each of the at least one sub-region in the image recognition result with categories and the number of the target objects of each category in the radio frequency recognition result according to a descending order of confidence in the image recognition result and a descending order of the number of the target objects in each of the at least one sub-region in the image recognition result; and obtaining a category and the number of the target objects in each of the at least one sub-region.”
In the same field of endeavor, Li (‘253) teaches “the target region comprises at least one sub-region; the image recognition result comprises N candidate categories having the maximum confidence of target object in each of the at least one sub-region and a number of the target objects in each of the at least one sub-region; and determining the distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result comprises: matching the number of the target objects and the N candidate categories in each of the at least one sub-region in the image recognition result with categories and the number of the target objects of each category in the radio frequency recognition result according to a (para 147: Details are described with reference to the following example. In this embodiment, probabilities of pixel locations in the target image being in the target region where the target object is located may be determined by using a sigmoid function, or the like. For example, a probability vector matching the target image may be determined according to an output result outputted by the third neural network model, and a formula is as follows: 
    PNG
    media_image1.png
    26
    136
    media_image1.png
    Greyscale
; para 148: 
    PNG
    media_image2.png
    22
    27
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    24
    19
    media_image3.png
    Greyscale
 are parameters that have been configured. The probabilities of the pixel locations in the target image being in the target region where the target object is located may be accurately obtained according to the foregoing formula; para 149: For example, as shown in FIG. 5, it is assumed that the threshold is 0.5, and the target image is an image A shown in FIG. 5(a). Further, it is assumed that FIG. 5(b) shows probabilities indicated by probability elements in a probabilities vector. For example, a blank region indicates that a probability is 0, a grid region indicates that a probability is 0.1 to 0.3, and an oblique line region indicates that a probability is greater than 0.5. Therefore, it may be determined that the target region is the oblique line region, and a target object is recognized from the target region, that is, a figure object filled with shadows in a dashed-line region shown in FIG. 5(c))”.

Regarding Claim 14, which is dependent on independent claim 13, and which is a corresponding system claim of method claim 5, Ruan et al. (‘934)/Li (‘253) discloses all the claimed invention as shown above for claim 5.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (US 2017/0351934 A1), and further in view of Hewett (US 10,871,558 B2).
Regarding Claim 3, which is dependent on independent claim 1, Ruan et al. (‘934) discloses the method of claim 1. However Ruan et al. (‘934) does not explicitly disclose “obtaining the radio frequency recognition result of the target objects in the target region comprises: obtaining the radio frequency recognition result of the target objects in the target region via a radio frequency detection antenna arranged in the target region.”
In the same field of endeavor, Hewett (‘558) teaches “obtaining the radio frequency recognition result of the target objects in the target region comprises: obtaining the radio frequency recognition result of the target objects in the target region via a radio frequency detection antenna arranged in the target region (Fig. 1; Fig. 3A-3B; claim 1: a response signal received via a plurality of antennas from the radio-frequency identification tag in response to the field pattern; and determining a position of the radio-frequency identification tag based upon analyzing the response signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ruan et al. (‘934) with the teaching of  Hewett (‘558) for the purpose of improving accuracy of recognized target object.
Regarding Claim 4, which is dependent on claim 3, Ruan et al. (‘934)/Hewett (‘558) discloses the method of claim 3. However Ruan et al. (‘934) does not explicitly disclose “the radio frequency recognition result is obtained by reading a radio frequency recognition tag disposed on each of the target objects via the radio frequency detection antenna.”
In the same field of endeavor, Hewett (‘558) teaches “the radio frequency recognition result is obtained by reading a radio frequency recognition tag disposed on each of the target objects via the radio frequency detection antenna (Fig. 1; Fig. 3A-3B; claim 1: a response signal received via a plurality of antennas from the radio-frequency identification tag in response to the field pattern; and determining a position of the radio-frequency identification tag based upon analyzing the response signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ruan et al. (‘934) with the teaching of  Hewett (‘558) for the purpose of improving accuracy of recognized target object.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (US 2017/0351934 A1), and further in view of Hu (US 2020/0090371 A1).
Regarding Claim 11, which is dependent on independent claim 1, Ruan et al. (‘934) discloses the method of claim 1. However Ruan et al. (‘934) does not explicitly disclose “the image is a top view or a side view of the target objects.”
In the same field of endeavor, Hu (‘371) teaches “the image is a top view or a side view of the target objects (claim 9: the capture device is fixed above the table, and the target image illustrates a top view of the object; claim 10: the capture device is fixed such that the capture device is capable of capturing the target image from a side of the object, and the target image illustrates a side view of the object)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ruan et al. (‘934) with the teaching of  Hu (‘371) to capture image at different angles for more efficient recognition.
Regarding Claim 12, which is dependent on claim 11, Ruan et al. (‘934)/Hu (‘371) discloses the method of claim 11. However Ruan et al. (‘934) does not explicitly disclose “the top view is collected by an image collection device above the target region, and the side view is collected by an image collection device at a side of the target region.”
In the same field of endeavor, Hu (‘371) teaches “the top view is collected by an image collection device above the target region, and the side view is collected by an image collection device at a side of the target region (claim 9: the capture device is fixed above the table, and the target image illustrates a top view of the object; claim 10: the capture device is fixed such that the capture device is capable of capturing the target image from a side of the object, and the target image illustrates a side view of the object)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Ruan et al. (‘934) with the teaching of  Hu (‘371) to capture image at different angles for more efficient recognition.

Allowable Subject Matter
Claims 6-10, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“matching the number of the target objects and the N candidate categories in each of the at least one sub-region in the image recognition result 5with the categories and the number of the target objects of each category in the radio frequency recognition result according to the descending order of confidence in the image recognition result and the descending order of the number of the target objects in each of the at least one sub-region in the image recognition result comprises: matching a k-th candidate category of the target objects in an m-th sub-region and the 10number of the target objects in the m-th sub-region with the categories and the number of the target objects of each category in the radio frequency recognition result; wherein the k-th candidate category is one of the N candidate categories corresponding to a confidence number k; confidence numbers are obtained by ranking the N candidate categories having the maximum confidence of 
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“matching, by the processor, the number of the target objects and the N candidate categories in each of the at least one sub-region in the image 5recognition result with the categories and the number of the target objects of each category in the radio frequency recognition result according to the descending order of confidence in the image recognition result and the descending order of the number of the target objects in each 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lifeng (WO 2019/101021 A1) [Espacenet translation] describes image recognition method, device, and electronic equipment (para 2); detect a target candidate area in the target image, where the target candidate area is an image block containing the target objects (para 9). Using an image detection model to detect a target candidate area in the target image, where the target candidate area is an image block containing the target object (para 9); When the target candidate area is detected from the target image, extract the target candidate area (para 10); The first training module is used to train the convolutional neural network CNN by using the first training sample set to obtain the image detection model (para 38); The training process of the image recognition model is as follows: a second training sample set is obtained, and the convolutional neural network CNN is trained using the second training sample set to obtain an image recognition model (par 116).
Kang et al. (US 10,672,120 B2) describes methods and system for linking geometry obtained from images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648